Case 4:20-cv-03142 Document 5 Filed on 09/11/20 in TXSD Page 1 of 2
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                             September 11, 2020
                                                                              David J. Bradley, Clerk

                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

       MAGDOLINE S                   §    CIVIL ACTION NO.
       HAMMAD,                       §    4:20-cv-03142
               Plaintiff,            §
                                     §
                                     §    JUDGE CHARLES ESKRIDGE
              vs.                    §
                                     §
                                     §
       RAMSEY HAMMAD,                §
                Defendant.           §

                                   ORDER

           Before the Court is an ex parte emergency motion by Plaintiff
      Magdoline S Hammad seeking a temporary restraining order and
      preliminary injunction. Dkt 3. The docket does not reflect that
      Defendant Ramsey Hammad has been served.
          The Court has published its procedures on the Southern
      District of Texas website. Section 3 of those procedures concerns
      emergencies and ex parte applications for restraining orders.
           Those procedures state that the “Court doesn’t entertain
      ex parte applications for restraining orders unless the initiating
      party satisfies the requirements of Rule 65(b).” They also direct,
      “In addition to service required by rule, the initiating party must
      in good faith attempt immediate informal service on the
      opposing party by any available means, including forward of the
      application to last-known mail and email addresses.” As to
      disposition, the procedures state, “The Case Manager will present
      the application to the Court after receiving written affirmation
      from the initiating party of contact with the opposing party and
      availability of all parties for a conference before the Court.
      Alternatively, the initiating party may provide written explanation
      that no legal requirement for such contact applies.”
Case 4:20-cv-03142 Document 5 Filed on 09/11/20 in TXSD Page 2 of 2




           Under Rule 65(b) of the Federal Rules of Civil Procedure, a
      court may issue a temporary restraining order without notice to
      the other party or its attorney only where “(A) specific facts in an
      affidavit or a verified complaint clearly show that immediate and
      irreparable injury, loss, or damage will result to the movant before
      the adverse party can be heard in opposition; and (B) the
      movant’s attorney certifies in writing any efforts made to give
      notice and the reasons why it should not be required.”
          The current application doesn’t comply with either Rule
      65(b) or this Court’s procedures. There is no support for the
      present request to proceed without notice to Defendant, nor any
      indication of efforts made to advise him of this request. No
      reasons are indicated why notice should not be required. As such,
      the Court must deny the request. See Rockwell v Delaney, 2019 WL
      2745754, *2 (WD Tex); Nguyen v Bank of America, NA, 2017 WL
      4478261, *1 (SD Tex).
          The request for a temporary restraining order on an ex parte
      basis is DENIED.
           The Court RESERVES decision on whether to grant a
      preliminary injunction until a later time. The Court directs
      Plaintiff to follow this Court’s procedures with respect to
      emergency motions. The Court intends to immediately set a
      compressed briefing schedule and prompt hearing on the motion
      for preliminary injunction upon service of Defendant.
          SO ORDERED.
          Signed on September 11, 2020, at Houston, Texas.



                                    Hon. Charles Eskridge
                                    United States District Judge




                                       2
